DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022. A call was made on 10/21/2022 to correct the requirement for restriction mailed 07/28/2022. M. Brad Lawrence agreed that the elected invention covered claims 1-6, not 1-7.
Claim Objections
Claims 1-6 are objected to because of the following informalities:  claim 1, line 1, “the stuructur” should read --the structure--; claim 5, line 1, “through th” should read --through the--.  Appropriate correction is required. Claims not specifically referenced are objected to as being dependent on an objected to base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    472
    709
    media_image1.png
    Greyscale

Annotated Figure 4 from Andre.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andre et al. (FR 2,689,598).
Regarding claim 1, Andre discloses:
An integral flapper and nozzle structure for a servo valve, the structure comprising:
sheets of metal (3, 13, 21) that include the flapper (10), orifices (1c, see annotated figure above) and nozzles  1f, see annotated figure above (page 6, lines 241-246)
wherein the sheets of metal (3, 13, 21) are formed into a single component (page 8, lines 296-315)
Regarding claim 2, Andre discloses:
wherein the flapper (10) is formed in a first sheet of metal (13), the sheet (13) being formed of a compliant metal, and the orifices (25) are formed in a second sheet of metal (21), the first and second sheets (13, 21) being co-located such that the orifices (21) are in a fixed spatial position relative to the flapper 10 (page 6, lines 241-246; page 8, lines 312-315; see Figure 4)
Regarding claim 3, Andre discloses:
wherein the sheets of metal (3, 13, 21) include: a first sheet (13) of flexible metal cut to define two opposing, flexible arm portions (see annotated figure above) and provided, between the arm portions (see annotated figure above), with first (1f) and second opposing nozzles (see annotated figure above), first (1c) and second (see annotated figure above) fixed orifices, a first channel (1b) between the first nozzle (1f) and the first orifice (1c) and a second channel (see annotated figure above) between the second nozzle (see annotated figure above)  and the second orifice (see annotated figure above)
Regarding claim 4, Andre discloses:
wherein the sheets of metal (3, 13, 21) include: a first cover plate (3) secured to a first face of the first sheet (13) and a second cover plate (21) secured to a second, opposite, face of the first sheet, one of the first and second (21) cover plates provided with first and second output ports (23, 24) and a single supply port (22) common to the first and second nozzles 1f, see annotated figure above (page 8, lines 312-315)
Regarding claim 5, Andre discloses:
a slot (18) formed through the sheets of metal (13) arranged to receive a drive member (8) from a drive motor (8) to move the flapper 10 (page 8, lines 296-306)
Regarding claim 6, Andre discloses:
A servo valve assembly comprising:
a spool body (page 5, lines 184-187)
a drive motor 8 (page 8, lines 296-306)
a drive member (stacks of 8) extending from the drive motor (8) to control movement of the spool body (page 5, lines 184-187; page 8, lines 296-306)
an integral flapper (10) and nozzle (1f, see annotated figure above) structure as claimed in claim 1, whereby the integral flapper (10) and nozzle structure (1f, see annotated figure above) is positioned such that movement of the drive member (8) causes movement of the flapper (10) relative to the nozzles (1f, see annotated figure above) to regulate fluid flow to the spool body to cause movement of the spool body (page 5, lines 184-187; page 7, lines 257-260)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753